security agreement



This Security Agreement
dated as of May__, 2006 ("Security Agreement"), is made by and among
Mobile Reach International, Inc.
, a Delaware corporation ("Grantor"), and _______________, in favor, as
collateral agent for the benefit of the Credit Parties (as defined below) (in
such capacity, the "Agent").

 

Background



A.
       
Pursuant to that certain Secured Note and Warrant Purchase Agreement, dated as
of May ___, 2006 (as the same may from time to time be amended, modified,
supplemented or restated, the "Purchase Agreement"), by and between Grantor and
certain Purchasers identified on the Schedule of Purchasers thereto, as the same
may be amended from time to time (the "Purchasers"),
 
the Purchasers have agreed to make certain advances of money and to extend
certain financial accommodations to Grantor as evidenced by certain Secured
Promissory Notes (each, a "Note" and, collectively, the "Notes") variously
dated, each made by Grantor and payable to a Purchaser (collectively, the
"Loans").
B.
       
The Purchasers are willing to make the Loans to Grantor, but only upon the
condition, among others, that Grantor shall have executed and delivered to the
Agent this Agreement.
Agreement



Now, Therefore
, in order to induce the Purchasers to make the Loans and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, Grantor hereby represents,
warrants, covenants and agrees as follows:
Defined Terms
.
 
When used in this Security Agreement the following terms shall have the
following meanings (such meanings being equally applicable to both the singular
and plural forms of the terms defined):
"Bankruptcy Code" means Title XI of the United States Code.
"Collateral" shall have the meaning assigned to such term in Section 2 of this
Security Agreement.
"Contracts" means all contracts (including any customer, vendor, supplier,
service or maintenance contracts), leases, licenses, undertakings, purchase
orders, permits, franchise agreements or other agreements (other than any right
evidenced by Chattel Paper, Documents or Instruments), whether in written or
electronic form, in or under which Grantor now holds or hereafter acquires any
right, title or interest, including, without limitation, with respect to an
Account, any agreement relating to the terms of payment or the terms of
performance thereof.
"Copyright License" means any agreement, whether in written or electronic form,
in which Grantor now holds or hereafter acquires any interest, granting any
right in or to any Copyright or Copyright registration (whether Grantor is the
licensee or the licensor thereunder) including, without limitation, licenses
pursuant to which Grantor has obtained the exclusive right to use a copyright
owned by a third party.



"Copyrights" means all of the following now owned or hereafter acquired or
created (as a work for hire for the benefit of Grantor) by Grantor or in which
Grantor now holds or hereafter acquires or receives any right or interest, in
whole or in part: (a) all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof or any other
country; (b) registrations, applications, recordings and proceedings in the
United States Copyright Office or in any similar office or agency of the United
States, any State thereof or any other country; (c) any continuations, renewals
or extensions thereof; (d) any registrations to be issued in any pending
applications, and shall include any right or interest in and to work protectable
by any of the foregoing which are presently or in the future owned, created or
authorized (as a work for hire for the benefit of Grantor) or acquired by
Grantor, in whole or in part; (e) prior versions of works covered by copyright
and all works based upon, derived from or incorporating such works; (f) income,
royalties, damages, claims and payments now and hereafter due and/or payable
with respect to copyrights, including, without limitation, damages, claims and
recoveries for past, present or future infringement; (g) rights to sue for past,
present and future infringements of any copyright; and (h) any other rights
corresponding to any of the foregoing rights throughout the world.
"Credit Parties" means, collectively, the Purchasers and the Agent.



"Event of Default" means (i) any failure by Grantor forthwith to pay or perform
any of the Secured Obligations, and (ii) any "Event of Default" as defined in
the Purchase Agreement.
"Intellectual Property" means any intellectual property, in any medium, of any
kind or nature whatsoever, now or hereafter owned or acquired or received by
Grantor or in which
 
Grantor now holds or hereafter acquires or receives any right or interest, and
shall include, in any event, any Copyright, Trademark, Patent, trade secret,
customer list, internet domain name (including any right related to the
registration thereof), proprietary or confidential information, mask work,
source, object or other programming code, invention (whether or not patented or
patentable), technical information, procedure, design, knowledge, know?how,
software, data base, data, skill, expertise, recipe, experience, process, model,
drawing, material or record.



"License"
means any Copyright License, Patent License, Trademark License or other license
of rights or interests, whether in-bound or out-bound, whether in written or
electronic form, now or hereafter owned or acquired or received by Grantor or in
which Grantor now holds or hereafter acquires or receives any right or interest,
and shall include any renewals or extensions of any of the foregoing thereof
.



"Lien" means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.
"Patent License" means any agreement, whether in written or electronic form, in
which Grantor now holds or hereafter acquires any interest, granting any right
with respect to any invention on which a Patent is in existence (whether Grantor
is the licensee or the licensor thereunder).



"Patents" means all of the following in which Grantor now holds or hereafter
acquires any interest: (a) all letters patent of the United States or any other
country, all registrations and recordings thereof and all applications for
letters patent of the United States or any other country, including, without
limitation, registrations, recordings and applications in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any State thereof or any other country; (b)all reissues, divisions,
continuations, renewals, continuations-in-part or extensions thereof; (c) all
petty patents, divisionals and patents of addition; (d) all patents to issue in
any such applications; (e) income, royalties, damages, claims and payments now
and hereafter due and/or payable with respect to patents, including, without
limitation, damages, claims and recoveries for past, present or future
infringement; and (f) rights to sue for past, present and future infringements
of any patent.



"Permitted Lien" means: (a) any Liens existing on the date of this Security
Agreement and set forth on Schedule A attached hereto; (b) Liens for taxes,
fees, assessments or other governmental charges or levies, either not delinquent
or being contested in good faith by appropriate proceedings; (c) Liens (i) upon
or in any Equipment acquired or held by Grantor to secure the purchase price of
such Equipment or indebtedness incurred solely for the purpose of financing the
acquisition of such Equipment or (ii) existing on such Equipment at the time of
its acquisition, provided that the Lien is confined solely to the Equipment so
acquired, improvements thereon and the Proceeds of such Equipment; (d) leases or
subleases and licenses or sublicenses granted to others in the ordinary course
of Grantor's business; (e) any right, title or interest of a licensor under a
license; (f) Liens arising from judgments, decrees or attachments to the extent
and only so long as such judgment, decree or attachment has not caused or
resulted in an Event of Default under the Purchase Agreement; (g) easements,
reservations, rights-of-way, restrictions, minor defects or irregularities in
title and other similar Liens affecting real property not interfering in any
material respect with the ordinary conduct of the business of Grantor; (h) Liens
in favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods; (i) Liens
arising solely by virtue of any statutory or common law provision relating to
banker's liens, rights of setoff or similar rights and remedies as to securities
accounts, deposit accounts or other funds maintained with a creditor depository
institution; (j) Liens on equipment and other personal property (including
proceeds thereof and accessions thereto) securing capital or operating lease
obligations, including without limitation sale and lease-back transactions; and
(k) Liens, not otherwise permitted, which Liens do not in the aggregate exceed
$50,000 at any one time.
"Pro Rata" means, as to any Credit Party at any time, the percentage equivalent
at such time of such Credit Party's aggregate unpaid principal amount of Loans,
divided by the combined aggregate unpaid principal amount of all Loans of all
Credit Parties.
"Secured Obligations" means (a) the obligation of Grantor to repay the Credit
Parties all of the unpaid principal amount of, and accrued interest on
(including any interest that accrues after the commencement of bankruptcy), the
Loans and (b) the obligation of Grantor to pay any fees, costs and expenses of
the Agent under Section 6(c) hereof.
"Security Agreement" means this Security Agreement and all Schedules hereto, as
the same may from time to time be amended, modified, supplemented or restated.



"Trademark License" means any agreement, whether in written or electronic form,
in which Grantor now holds or hereafter acquires any interest, granting any
right in and to any Trademark or Trademark registration (whether Grantor is the
licensee or the licensor thereunder).



"Trademarks" means any of the following in which Grantor now holds or hereafter
acquires any interest: (a) any trademarks, tradenames, corporate names, company
names, business names, trade styles, service marks, logos, other source or
business identifiers, prints and labels on which any of the foregoing have
appeared or appear, designs and general intangibles of like nature, now existing
or hereafter adopted or acquired, all registrations and recordings thereof and
any applications in connection therewith, including, without limitation,
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country (collectively, the "Marks"); (b) any
reissues, extensions or renewals thereof; (c) the goodwill of the business
symbolized by or associated with the Marks; (d) income, royalties, damages,
claims and payments now and hereafter due and/or payable with respect to the
Marks, including, without limitation, damages, claims and recoveries for past,
present or future infringement; and (e) rights to sue for past, present and
future infringements of the Marks.



"UCC"
means the Uniform Commercial Code as the same may from time to time be in effect
in the State of New York (and each reference in this Security Agreement to an
Article thereof (denoted as a Division of the UCC as adopted and in effect in
the State of New York) shall refer to that Article (or Division, as applicable)
as from time to time in effect, which in the case of Article 9 shall include and
refer to Revised Article 9 from and after the date Revised Article 9 shall
become effective in the State of New York); provided, however, in the event
that, by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of the Agent's security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term "UCC" shall mean the Uniform Commercial
Code (including the Articles thereof) as in effect at such time in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions related to such
provisions.
In addition, the following terms shall be defined terms having the meaning set
forth for such terms in the UCC: "Account" (including health-care insurance
receivables), "Account Debtor," "Chattel Paper" (including tangible and
electronic chattel paper), "Commercial Tort Claims," "Commodity Account,"
"Deposit Account," "Documents," "Equipment" (including all accessions and
additions thereto), "Fixtures," "General Intangible" (including payment
intangibles and software), "Instrument," "Inventory" (including all goods held
for sale or lease or to be furnished under a contract of service, and including
returns and repossessions), "Investment Property" (including securities and
securities entitlements), "Letter-of-Credit Rights" (whether or not the letter
of credit is evidenced by a writing), "Payment Intangibles," "Proceeds,"
"Promissory Notes," "Securities Account," and "Supporting Obligations."
 
Each of the foregoing defined terms shall include all of such items now owned,
or hereafter acquired, by Grantor.



           
Grant of Security Interest
.
 
As collateral security for the full, prompt,
 
complete and final payment and performance when due (whether at stated maturity,
by acceleration or otherwise) of all the Secured Obligations and in order to
induce the Secured Parties to cause the Loans to be made, Grantor hereby
assigns, conveys, mortgages, pledges, hypothecates and transfers to the Agent,
for the ratable benefit of the Credit Parties, and hereby grants to the Agent,
for the ratable benefit of the Credit Parties, a security interest in all of
Grantor's right, title and interest in, to and under the following, whether now
owned or hereafter acquired, (all of which being collectively referred to herein
as the "Collateral"):
           
All Accounts of Grantor;
           
All Chattel Paper of Grantor;
           
All Commercial Tort Claims of Grantor;
           
All Contracts of Grantor;
           
All Deposit Accounts of Grantor;
           
All Documents of Grantor;
           
All Equipment of Grantor;
           
All Fixtures of Grantor;
           
All General Intangibles of Grantor, including, without limitation, Payment
Intangibles, all Copyrights, Patents, Trademarks or Licenses;
           
All Instruments of Grantor, including, without limitation, Promissory Notes;
           
All Inventory of Grantor;
           
All Investment Property of Grantor;
           
All Letter-of Credit Rights of Grantor;
           
All Supporting Obligations of Grantor;

All property of Grantor held by any Credit Party, or any other party for whom
any Credit Party is acting as agent, including, without limitation, all property
of every description now or hereafter in the possession or custody of or in
transit to any Credit Party or such other party for any purpose, including,
without limitation, safekeeping, collection or pledge, for the account of
Grantor, or as to which Grantor may have any right or power;

All other goods and personal property of Grantor, wherever located, whether
tangible or intangible, and whether now owned or hereafter acquired, existing,
leased or consigned by or to Grantor; and

To the extent not otherwise included, all Proceeds of each of the foregoing and
all accessions to, substitutions and replacements for and rents, profits and
products of each of the foregoing.
Notwithstanding the foregoing provisions of this Section 2, the grant,
assignment and transfer of a security interest as provided herein shall not
extend to, and the term "Collateral" shall not include:
 
(a) "intent-to-use" trademarks at all times prior to the first use thereof,
whether by the actual use thereof in commerce, the recording of a statement of
use with the United States Patent and Trademark Office or otherwise or (b) any
Contract, Instrument or Chattel Paper in which Grantor has any right, title or
interest if and to the extent such Contract, Instrument or Chattel Paper
includes a provision containing a restriction on assignment such that the
creation of a security interest in the right, title or interest of Grantor
therein would be prohibited and would, in and of itself, cause or result in a
default thereunder enabling another person or party to such Contract, Instrument
or Chattel Paper to enforce any remedy with respect thereto; provided that the
foregoing exclusion shall not apply if (i) such prohibition has been waived or
such other person has otherwise consented to the creation hereunder of a
security interest in such Contract, Instrument or Chattel Paper or (ii) such
prohibition would be rendered ineffective pursuant to Sections 9-407(a) or
9-408(a) of the UCC, as applicable and as then in effect in any relevant
jurisdiction, or any other applicable law (including the Bankruptcy Code) or
principles of equity; provided further that immediately upon the
ineffectiveness, lapse or termination of any such provision, the Collateral
shall include, and Grantor shall be deemed to have granted a security interest
in, all its rights, title and interests in and to such Contract, Instrument or
Chattel Paper as if such provision had never been in effect; and provided
further that the foregoing exclusion shall in no way be construed so as to
limit, impair or otherwise affect the Agent's unconditional continuing security
interest in and to all rights, title and interests of Grantor in or to any
payment obligations or other rights to receive monies due or to become due under
any such Contract, Instrument or Chattel Paper and in any such monies and other
proceeds of such Contract, Instrument or Chattel Paper.



Rights Of Agent; Collection Of Accounts.



           
Notwithstanding anything contained in this Security Agreement to the contrary,
Grantor expressly agrees that it shall remain liable under each of its Contracts
and each of its Licenses to observe and perform all the conditions and
obligations to be observed and performed by it thereunder and that it shall
perform all of its duties and obligations thereunder, all in accordance with and
pursuant to the terms and provisions of each such Contract or License.
 
No Credit Party shall have any obligation or liability under any Contract or
License by reason of or arising out of this Security Agreement or the granting
to the Agent of a lien therein or the receipt by the Agent of any payment
relating to any Contract or License pursuant hereto, nor shall the Agent be
required or obligated in any manner to perform or fulfill any of the obligations
of Grantor under or pursuant to any Contract or License, or to make any payment,
or to make any inquiry as to the nature or the sufficiency of any payment
received by it or the sufficiency of any performance by any party under any
Contract or License, or to present or file any claim, or to take any action to
collect or enforce any performance or the payment of any amounts which may have
been assigned to it or to which it may be entitled at any time or times.
           
The Agent authorizes Grantor to collect its Accounts.
 
Upon the occurrence and during the continuance of any Event of Default, at the
request of the Required Purchasers, Grantor shall deliver all original and other
documents evidencing and relating to the performance of labor or service which
created such Accounts, including, without limitation, all original orders,
invoices and shipping receipts.
           
The Agent may at any time, upon the occurrence and during the continuance of any
Event of Default and with the written consent of the Required Purchasers, notify
Account Debtors of Grantor, parties to the Contracts of Grantor, obligors in
respect of Instruments of Grantor and obligors in respect of Chattel Paper of
Grantor that the Accounts and the right, title and interest of Grantor in and
under such Contracts, Instruments and Chattel Paper have been assigned to the
Agent and that payments shall be made directly to Agent.
 
Upon the request of the Required Purchasers, Grantor shall so notify such
Account Debtors, parties to such Contracts, obligors in respect of such
Instruments and obligors in respect of such Chattel Paper.
 
Upon the occurrence and during the continuance of any Event of Default, the
Agent may, in its name or in the name of other Credit Parties and with the
written consent of the Required Purchasers, communicate with such Account
Debtors, parties to such Contracts, obligors in respect of such Instruments and
obligors in respect of such Chattel Paper to verify with such parties, to the
Agent's satisfaction, the existence, amount and terms of any such Accounts,
Contracts, Instruments or Chattel Paper.
           
Representations And Warranties
.
 
Grantor hereby represents and warrants to the Credit Parties that:
           
Grantor is the sole legal and equitable owner of each item of the Collateral in
which it purports to grant a security interest hereunder having good and
merchantable title or rights thereto, free and clear of all Liens, except for
the security interest granted to the Agent under this Security Agreement and
Permitted Liens.
           
No effective security agreement, financing statement, equivalent security or
lien instrument or continuation statement covering all or any part of the
Collateral exists, except such as may have been filed by Grantor in favor of the
Agent pursuant to this Security Agreement and except for Permitted Liens.
           
This Security Agreement creates a legal and valid security interest on and in
all of the Collateral in which Grantor now owns or has rights therein.
           
Grantor's taxpayer identification number is, and chief executive office,
principal place of business, and the place where Grantor maintains its records
concerning the Collateral are presently located at the address set forth on the
signature page hereof. The Collateral, other than Deposit Accounts, Securities
Accounts, Commodity Accounts and motor vehicles and other mobile goods is
presently located at such address and at such additional addresses set forth on
Schedule B attached hereto.
           
All Collateral of Grantor consisting of Chattel Paper, Instruments or Investment
Property is set forth on Schedule C attached hereto.
           
The name and address of each depository institution at which Grantor maintains
any Deposit Account and the account number and account name of each such Deposit
Account is listed on Schedule D attached hereto.
 
The name and address of each securities intermediary or commodity intermediary
at which Grantor maintains any Securities Account or Commodity Account and the
account number and account name is listed on Schedule D attached hereto.
 
Grantor agrees to amend Schedule D upon Required Purchasers' written request to
reflect the opening of any additional Deposit Account, Securities Account or
Commodity Account, or closing or changing the account name or number on any
existing Deposit Account, Securities Account, or Commodity Account.
           
All Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks and
Trademark Licenses now owned or held by Grantor are listed on Schedule E
attached hereto.
 
Grantor agrees to amend Schedule E upon Required Purchasers' written request to
reflect any additional Copyrights registered with the United States Copyright
Office or
 
Trademarks or Patents registered with the United States Patent and Trademark
Office.
           
Covenants
.
 
Unless the Required Purchasers otherwise consents (which consent shall not be
unreasonably withheld), Grantor covenants and agrees with the Credit Parties
that from and after the date of this Security Agreement and until the Secured
Obligations have been performed and paid in full:
Disposition of Collateral.
 
Grantor shall not sell, lease, transfer or otherwise dispose of any of the
Collateral (each, a "Transfer"), or attempt or contract to do so, other than (a)
the sale of Inventory in the ordinary course of business, (b) the granting of
Licenses in the ordinary course of business, (c) the disposal of worn-out or
obsolete Equipment and (d) Transfers of Equipment for fair market value as
determined by Grantor in its good faith business judgment, not exceeding $50,000
in the aggregate in any given fiscal year.
Change of Jurisdiction of Organization, Relocation of Business.
 
Grantor shall not change its jurisdiction of organization or relocate its chief
executive office, principal place of business or its records from such
address(es) provided to the Agent pursuant to Section 4(d) above without at
least seven (7) days prior notice to the Agent.
Limitation on Liens on Collateral.
 
Grantor shall not, directly or indirectly, create, permit or suffer to exist,
and shall defend the Collateral against and take such other action as is
necessary to remove, any Lien on the Collateral, except (a) Permitted Liens and
(b) the Lien granted to the Agent under this Security Agreement.
Insurance.
 
Grantor shall maintain insurance policies insuring the Collateral against loss
or damage from such risks and in such amounts and forms and with such companies
as are customarily maintained by businesses similar to Grantor.
Taxes, Assessments, Etc.
 
Grantor shall pay promptly when due all property and other taxes, assessments
and government charges or levies imposed upon, and all claims (including claims
for labor, materials and supplies) against, the Equipment, Fixtures or
Inventory, except to the extent the validity or amount thereof is being
contested in good faith and adequate reserves are being maintained in connection
therewith.
Defense of Intellectual Property.
 
Grantor shall use commercially reasonable efforts to (i) protect, defend and
maintain the validity and enforceability of all Copyrights, Patents and
Trademarks material to Grantor's business and (ii) detect infringements of all
Copyrights, Patents and Trademarks material to Grantor's business.
Further Assurances.
 
At any time and from time to time, upon the written request of the Required
Purchasers, and at the sole expense of Grantor, Grantor shall promptly and duly
execute and deliver any and all such further instruments and documents and take
such further action as the Required Purchasers may reasonably deem necessary or
desirable to obtain the full benefits of this Security Agreement, including,
without limitation, (a) executing, delivering and causing to be filed any
financing or continuation statements (including "in lieu" continuation
statements) under the UCC with respect to the security interests granted hereby,
(b) at the Required Purchasers' reasonable request, filing or cooperating with
the Agent in filing any forms or other documents required to be recorded with
the United States Patent and Trademark Office or the United States Copyright
Office, (c) at the Required Purchasers' reasonable request, placing the interest
of the Agent as lienholder on the certificate of title (or similar evidence of
ownership) of any vehicle, watercraft or other Equipment constituting Collateral
owned by Grantor which is covered by a certificate of title (or similar evidence
of ownership), (d) executing and delivering and using commercially reasonable
efforts to cause the applicable depository institution, securities intermediary,
commodity intermediary or issuer or nominated party under a letter of credit to
execute and deliver a collateral control agreement with respect to any Deposit
Account, Securities Account or Commodity Account or Letter-of-Credit Right in or
to which Grantor has any right or interest, and (e) at the Required Purchasers'
reasonable request, using commercially reasonable efforts to obtain
acknowledgments from bailees having possession of any Collateral and waivers of
liens from landlords and mortgagees of any location where any of the Collateral
may from time to time be stored or located.
 
Grantor also hereby authorizes the Agent to file any such financing or
continuation statement (including "in lieu" continuation statements) without the
signature of Grantor.
           
Rights And Remedies Upon Default.
 
Beginning on the date which is ten (10)business daysafter any Event of Default
shall have occurred and while such Event of Default is continuing:



           
Upon the written consent of the Required Purchasers, the Agent may exercise in
addition to all other rights and remedies granted to them under this Security
Agreement and the Purchase Agreement all rights and remedies of a secured party
under the UCC.
 
Without limiting the generality of the foregoing, Grantor expressly agrees that
in any such event the Agent, without demand of performance or other demand,
advertisement or notice of any kind (except the notice specified below of time
and place of public or private sale) to or upon Grantor or any other person, may
(i) reclaim, take possession, recover, store, maintain, finish, repair, prepare
for sale or lease, shop, advertise for sale or lease and sell or lease (in the
manner provided herein) the Collateral, and in connection with the liquidation
of the Collateral and collection of the accounts receivable pledged as
Collateral, use any Trademark, Copyright, or process used or owned by
 
Grantor and (ii) forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and may forthwith sell, lease, assign, give an
option or options to purchase or sell or otherwise dispose of and deliver said
Collateral (or contract to do so), or any part thereof, in one or more parcels
at public or private sale or sales, at any exchange or broker's board or at
Agent's offices or elsewhere at such prices as it may deem commercially
reasonable, for cash or on credit or for future delivery without assumption of
any credit risk.
 
Grantor further agrees, at the Required Purchasers' request, to assemble its
Collateral and make it available to the Agent at places which the Agent shall
reasonably select, whether at Grantor's premises or elsewhere.
 
The Agent shall apply the net proceeds of any such collection, recovery,
receipt, appropriation, realization or sale as provided in Section 6(e) below,
with Grantor remaining liable for any deficiency remaining unpaid after such
application.
 
Grantor agrees that the Agent need not give more than twenty (20) days' prior
written notice of the time and place of any public sale or of the time after
which a private sale may take place and that such notice is reasonable
notification of such matters.
           
As to any Collateral constituting certificated securities or uncertificated
securities, if, at any time when Agent shall determine to exercise its right to
sell the whole or any part of such Collateral hereunder, such Collateral or the
part thereof to be sold shall not, for any reason whatsoever, be effectively
registered under Securities Act of 1933, as amended (as so amended the "Act"),
the
 
Agent may, in its discretion (subject only to applicable requirements of law),
sell such Collateral or part thereof by private sale in such manner and under
such circumstances as the Agent may deem necessary or advisable, but subject to
the other requirements of this Section 6(b), and shall not be required to effect
such registration or cause the same to be effected.
 
Without limiting the generality of the foregoing, in any such event the Agent
may, in its discretion, (i) in accordance with applicable securities laws,
proceed to make such private sale notwithstanding that a registration statement
for the purpose of registering such Collateral or part thereof could be or shall
have been filed under the Act; (ii) approach and negotiate with a single
possible purchaser to effect such sale; and (iii) restrict such sale to
a purchaser who will represent and agree that such purchaser is purchasing for
its own account, for investment, and not with a view to the distribution or sale
of such Collateral or part thereof.
 
In addition to a private sale as provided above in this Section 6(b), if any of
such Collateral shall not be freely distributable to the public without
registration under the Act at the time of any proposed sale hereunder, then the
Agent shall not be required to effect such registration or cause the same to be
effected but may, in their discretion (subject only to applicable requirements
of law), require that any sale hereunder (including a sale at auction) be
conducted subject to such restrictions as the Agent may, in its discretion, deem
necessary or appropriate in order that such sale (notwithstanding any failure so
to register) may be effected in compliance with the Bankruptcy Code and other
laws affecting the enforcement of creditors' rights and the Act and all
applicable state securities laws.

Grantor also agrees to pay all fees, costs and expenses of the Agent, including,
without limitation, reasonable attorneys' fees, incurred in connection with the
enforcement of any of its rights and remedies hereunder.

Grantor hereby waives presentment, demand, protest or any notice (to the maximum
extent permitted by applicable law) of any kind in connection with this Security
Agreement or any Collateral.

The Proceeds of any sale, disposition or other realization upon all or any part
of the Collateral shall be distributed by the Agent in the following order of
priorities, subject to any subordination to the Senior Lenders:
First
, to Agent in an amount sufficient to pay in full the reasonable costs of the
Agent in connection with such sale, disposition or other realization, including
all fees, costs, expenses, liabilities and advances incurred or made by Agent in
connection therewith, including, without limitation, reasonable attorneys' fees;
Second
, to the Credit Parties in amounts proportional to the Pro Rata share of the
then unpaid Secured Obligations of each Credit Party; and
Finally
, upon payment in full of the Secured Obligations, to Grantor or its
representatives, in accordance with the UCC or as a court of competent
jurisdiction may direct.
(a)
       
The costs of enforcing or pursuing any right or remedy hereunder, including
without limitation any repossession, sale, possession and management (including,
without limitation, reasonable attorneys' fees), and distribution shall be borne
Pro Rata by the Credit Parties.
 
Each Credit Party shall reimburse the Agent for its Pro Rata share of all such
costs promptly upon demand.
           
Unequal Payment by Grantor
.
 
Each Credit Party agrees that if it shall obtain or receive, through the
exercise of any right granted to the Agent under this Security Agreement, under
the Notes, the Purchase Agreement or by applicable law, including, but not
limited to any right of set-off, any secured claim under Section 506 of the
Bankruptcy Code or any other security or interest, any payment or payments
greater than its Pro Rata share of all Loans, as measured immediately prior to
the receipt of such payment or payments, then (a) such Credit Party shall
promptly purchase at par (and shall be deemed to have thereupon purchased) from
other Credit Parties, a participation in the Loans of such other Credit Parties,
so that each Credit Party shall have received payments in proportion to its Pro
Rata share immediately prior to such transactions and (b) such other adjustments
shall be made from time to time as shall be equitable to ensure that the Credit
Parties share the benefits of such payment on a Pro Rata basis.
 
The term "Loan" as used in this paragraph shall include accrued interest
thereon.
           
Indemnity
.
 
Grantor agrees to defend, indemnify and hold harmless the Credit Parties and
their officers, employees, and agents against (a) all obligations, demands,
claims, and liabilities claimed or asserted by any other party in connection
with the transactions contemplated by this Security Agreement and (b) all losses
or expenses in any way suffered, incurred, or paid by any Credit Party as a
result of or in any way arising out of, following or consequential to
transactions between any Credit Party and Grantor, whether under this Security
Agreement or otherwise (including without limitation, reasonable attorneys fees
and expenses), except for losses arising from or out of such Credit Party's
gross negligence or willful misconduct.
           
Reinstatement
.
 
This Security Agreement shall remain in full force and effect and continue to be
effective should any petition be filed by or against Grantor for liquidation or
reorganization, should Grantor become insolvent or make an assignment for the
benefit of creditors or should a receiver or trustee be appointed for all or any
significant part of Grantor's property and assets, and shall continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Secured Obligations, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Secured Obligations, whether as a "voidable
preference," "fraudulent conveyance," or otherwise, all as though such payment
or performance had not been made.
 
In the event that any payment, or any part thereof, is rescinded, reduced,
restored or returned, the Secured Obligations shall be reinstated and deemed
reduced only by such amount paid and not so rescinded, reduced, restored or
returned.
           
Miscellaneous.



           
Waivers; Modifications.
 
None of the terms or provisions of this Security Agreement may be waived,
altered, modified or amended except by an instrument in writing, duly executed
by Grantor and the Required Purchasers.
 
Each Credit Party acknowledges that because this Security Agreement may be
amended with the consent of the Required Purchasers, the Agent's and/or the
Credit Parties rights hereunder may be amended or waived without such Credit
Party's consent as provided in Section 7 of the Purchase Agreement.
           
Termination of this Security Agreement.
 
Subject to Section 9 hereof, this Security Agreement shall terminate upon the
payment and performance in full of the Secured Obligations, and the Agent shall
promptly take such action as may be necessary to release its lien on the
Collateral at the sole expense of Grantor.
           
Successor and Assigns.
 
This Security Agreement and all obligations of Grantor hereunder shall be
binding upon the successors and assigns of Grantor, and shall, together with the
rights and remedies of the Credit Parties hereunder, inure to the benefit of the
Credit Parties, any future holder of any of the indebtedness and their
respective successors and assigns.
 
No sales of participations, other sales, assignments, transfers or other
dispositions of any agreement governing or instrument evidencing the Secured
Obligations or any portion thereof or interest therein shall in any manner
affect the lien granted to the Agent hereunder.
           
Governing Law.
 
In all respects, including all matters of construction, validity and
performance, this Security Agreement and the Secured Obligations arising
hereunder shall be governed by, and construed and enforced in accordance with,
the laws of the State of New York applicable to contracts made and performed in
such state, without regard to the principles thereof regarding conflict of laws,
except to the extent set forth in the provisio of the definition of UCC.
In Witness Whereof
, each of the parties hereto has caused this Security Agreement to be executed
and delivered by its duly authorized officer on the date first set forth above.

 

Address Of Grantor

 

Mobile Reach International, Inc.
By:
                                                                 
Printed Name:
 
Fabrizzio Busso-Campana
Title:
 
Chief Executive Officer

 

Taxpayer Identification Number of Grantor



____________________________________



Jurisdiction of Organization of Grantor



Delaware

 

Accepted And Acknowledged By:



 

By:
                                                                 
Name:
                                                             



Title:
                                                               



 

 

 

By:
                                                                 
Name:
                                                             



Title:
                                                               



 

 

Schedule A



Liens Existing On The Date Of This Security Agreement



 

Schedule B



Location of Collateral



Entity



Address



 
 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule C



LIST OF COLLATERAL DELIVERED BY GRANTOR TO SECURED PARTies



 

None
Schedule D



DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS AND COMMODITY ACCOUNTS



(Including Grantor, Type of Account, Account Name, Account Number and Name of
Institution/Intermediary)
Schedule E



Intellectual Property



 

 

 

 